Citation Nr: 1715576	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-46 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 1973 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Francisco, California.  This case is now under the jurisdiction of the VA RO in Oakland, California.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this matter in May 2016.

The Veteran submitted an initial claim for entitlement to service connection for hearing loss in May 1973.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in May 1973.  In the October 1973 rating decision, the RO granted the Veteran entitlement to service connection for hearing loss and assigned a noncompensable initial rating for the disability.  In December 1973, the Veteran submitted a statement voicing disagreement with the initial rating assigned for the hearing loss.  In a January 1974 rating decision, the RO denied entitlement to a compensable initial rating for hearing loss, granted entitlement to service connection for tinnitus, assigned a noncompensable initial rating for the tinnitus, and assigned the Veteran a 10 percent rating based on multiple noncompensable ratings under "VAR 1324".  The January 1974 rating decision reflects that the RO accepted the Veteran's December 1973 statement as a timely notice of disagreement.  In a September 2009 rating decision, the RO granted the Veteran a 10 percent rating for tinnitus and again denied the Veteran entitlement to a compensable rating for bilateral hearing loss.

The January 1974 and September 2009 rating decisions did not satisfy the Veteran's disagreement with the October 1973 rating decision or act as adequate statements of the case as to the issue on appeal.  See 38 C.F.R. §§ 19.29, 19.30.  The January 1974 and September 2009 rating decisions therefore did not extinguish the December 1973 notice of disagreement, and did not render the October 1973 rating decision final.  Furthermore, the Veteran did not at any time withdraw the December 1973 notice of disagreement.  Therefore, the RO's obligation to provide a statement of the case remained despite the January 1974 and September 2009 rating decisions.  See 38 C.F.R. § 19.26.  The Veteran was not issued the required statement of the case as to the issue until October 2010.  In November 2010, the Veteran submitted a timely substantive appeal as to the issue of entitlement to a compensable initial rating for hearing loss.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2010.  38 C.F.R. §§ 20.202, 20.302.  Thus, the October 1973 rating decision remained in appellate status through the time of the issuance of the October 2010 statement of the case, and the Veteran submitted a timely substantive appeal following issuance of that statement of the case.  Therefore, as indicated on the title page, the Board has characterized the issue on appeal not as one of entitlement to a compensable rating, but as one for entitlement to a compensable initial rating stemming from the original claim for entitlement to service connection for hearing loss received in May 1973.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified at the January 2016 Board hearing that he retired from working as a postal clerk in 2010.  He did not indicate that the retirement was due to his hearing loss.  The Veteran has not argued, and the record does not otherwise reflect, that his bilateral hearing loss renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.


FINDINGS OF FACT

1.  At no time during the relevant appeal period did the Veteran's bilateral hearing loss produce literal designations more severe than A in the right ear and B in the left ear.

2.  At no time during the relevant appeal period did the Veteran's bilateral hearing loss produce numeric designations more severe than Level II in the right ear and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 (2016); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1973, 1988, and 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a compensable initial rating for bilateral hearing loss arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in October 2010.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a compensable initial rating.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided VA examinations in August 1973, June 2009, June 2012, and August 2016.  The examiners conducted audiological testing and provided statements as to the functional effects of the Veteran's hearing loss.  The examination reports provide the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran does not contend, and the record does not show that his hearing loss has increased in severity since the August 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in May 2016.  The Board remand directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran to obtain an updated appointment of representation; contact the Veteran to identify any outstanding relevant private treatment records dated since February 2008, to include a report of audiological examination from Kaiser that the Veteran identified at his Board hearing, and obtain any records so identified; obtain updated VA treatment records dated since February 2008; provide the Veteran with a VA examination to assess the current nature and severity of his hearing loss; and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the Board remand, the AOJ contacted the Veteran to identify outstanding private treatment records; obtained updated VA treatment records; provided the Veteran with a VA examination in August 2016 that was consistent with and responsive to the remand directives; and readjudicated the appeal in an October 2016 supplemental statement of the case.  The Board notes that the Veteran submitted an updated appointment of representation in May 2016.  He also submitted a November 2015 audiological examination from Kaiser Permanente, and did not otherwise identify any outstanding, relevant private treatment records.  Accordingly, the Board finds that VA at least substantially complied with the Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his hearing loss.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the appeal was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Ratings for hearing loss are determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The criteria for rating hearing loss were amended twice during the appeal period, effective December 18, 1987 and June 10, 1999. 

VA's General Counsel has provided that, where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation, as stated in  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to December 18, 1987, a disability rating for hearing loss was derived from the application of two tables.  Table I correlates the average speech reception decibel loss with the ability to discriminate speech, providing a letter to represent the "literal designation" of the hearing impairment when the results of controlled speech reception tests are used.  There are six literal designations of speech impairment, each represented by a letter A, B, C, D, E, or F.  Table II prescribes percentage ratings by intersecting the literal designations for each ear.  If the results of puretone audiometry are used, the literal designation for each ear is separately ascertained from Table II by determining the puretone audiometry average decibel loss, derived from the sum of the auditory thresholds measured at 500, 1000, and 2000 Hertz (Hz) divided by three.  38 C.F.R. § 4.85 (1973) (old criteria).

Effective December 18, 1987, the method for rating hearing loss is based on examination results including a controlled speech discrimination test and a puretone audiometric test of puretone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average puretone threshold obtained by dividing the sum of these thresholds by four.  Once these test results have been obtained, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained using Table VI based on a combination of the percent of speech discrimination and puretone threshold average.  Once a Roman numeral designation of auditory acuity level has been determined for each ear, Table VII is used to determine the percentage ratings for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (1988) (interim criteria).

The interim hearing loss criteria also provided that table VIA could be used for numeric designation, but only when the Chief of the Audiology Clinic certified that language difficulties or inconsistent speech audiometry scores made the use of both puretone average and speech discrimination inappropriate.  Id.

Revisions to the rating criteria for hearing loss, effective June 10, 1999, have remained in effect through the present.  The substantive provisions under those revisions did not significantly change from those of the interim criteria.  Rather, those revisions amended the Schedule to clarify the definition of puretone average and to clarify the test used for speech discrimination.  Specifically, they defined the puretone average as the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hz divided by four, and specify that the Maryland CNC speech discrimination test is to be used for rating purposes.  38 C.F.R. § 4.85 (2016) (new criteria).

In exceptional cases, as described in 38 C.F.R. § 4.85(c), Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. § 4.86 (2016).

Analysis

The Veteran seeks entitlement to a compensable initial rating for bilateral hearing loss.  As discussed in the Introduction, this appeal arises from the Veteran's disagreement with the initial rating assigned in the October 1973 rating decision.  The Veteran has been in receipt of a noncompensable rating for bilateral hearing loss since April 6, 1973, the day following his separation from active service.  The applicable rating period is from April 6, 1973, the effective date for the award of service connection for bilateral hearing loss, through the present.  See 38 C.F.R. § 3.400.

Audiometric testing at the August 1973 VA examination revealed the following puretone measurements, expressed in decibels in ISO units and with the averages rounded to the nearest whole number:


HERTZ

500
1000
2000
Average
RIGHT
5
5
0
3
LEFT
5
-5
0
0

In the right ear, the Veteran had a speech reception threshold of 6 and a speech discrimination score of 98 percent.  In the left ear, the Veteran had a speech reception threshold of 4 and a speech discrimination score of 96 percent.  Using Table I under the old criteria, the August 1973 VA examination results yield a literal designation of A in both ears.  Combining these literal designations according to Table II yields a noncompensable rating.  Combining the puretone audiometry decibel loss averages measured at the August 1973 VA examination under Table II also yields a noncompensable rating.  As such, the August 1973 VA examination report does not indicate that a compensable initial rating was warranted under the old criteria.

At the June 2009 VA examination, the Veteran reported major difficulties in hearing and understanding in all settings, but especially in the presence of background noise.  Audiometric testing at the June 2009 VA examination revealed the following puretone measurements, expressed in decibels and with the averages rounded to the nearest whole number:


HERTZ

500
1000
2000
3000
4000
Average(500-2000)
Average
(1000-4000)
RIGHT
15
10
40
70
90
22
53
LEFT
15
10
45
95
90
23
60

Speech discrimination test scores using the Maryland CNC word list were 88 percent in the right ear and 88 percent in the left ear.  Speech reception decibel loss was not recorded for either ear.  Because no findings were recorded concerning speech reception decibel loss during the June 2009 VA examination, Table I under the old criteria cannot accurately be used to determine literal designations.  The Board notes, however, that, the Veteran's measured speech discrimination scores of 88 percent could yield literal designations of A in both ears under Table I.  Combining literal designations of A in both ears under Table II yields a noncompensable rating.  Therefore, those scores on their own do not reflect that at least a 10 percent rating was warranted under the old criteria.  Combining the average puretone audiometry decibel loss at 500, 1000, and 2000 Hz at the June 2009 VA examination under Table II of the old criteria also yields a noncompensable rating.

Under the interim and new criteria, the results of the audiological testing at the June 2009 VA examination do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level II impairment and the left ear is assigned a Level III impairment.  When applied to Table VII, a noncompensable rating is warranted.  As such, the June 2009 VA examination report does not indicate that a compensable initial rating was warranted under the old criteria, the interim criteria, or the new criteria.

In July 2009, the Veteran and his wife submitted statements to VA.  In her statement, the Veteran's wife reported that the Veteran does not hear what is being said to him and does not answer.  In restaurants, she usually must repeat what the server says.  In addition, the Veteran turns the sound up on the radio and television, cannot hear high-pitched sounds, and cannot hear her call him from across the room.  See correspondence from the Veteran's wife, received in July 2009.  In his statement, the Veteran reported that he cannot hear people and will respond with a handshake or by saying "yes" or "no" even though he does not hear them.  In addition, he cannot hear birds chirping, must ask his wife to repeat conversations, and must have his wife move closer or speak louder so that he can hear her.  See VA Form 21-4138, Statement in Support of Claim, received in July 2009.

At the September 2012 VA examination, the Veteran reported difficulties hearing at the dinner table, on the telephone, watching television, at church and in large rooms, when listening to females, in restaurants, at family gatherings, when someone is whispering, and while riding in a car.  He indicated that the most difficult listening situation is group settings.  When he misunderstands someone, he asks the speaker to repeat, pretends to have heard, ignores the person, asks someone else what was said, or says "what?" or "huh?"  Audiometric testing at the September 2012 VA examination revealed the following puretone measurements, expressed in decibels and with the averages rounded to the nearest whole number:


HERTZ

500
1000
2000
3000
4000
Average(500-2000)
Average
(1000-4000)
RIGHT
10
10
35
70
85
19
50
LEFT
15
20
50
70
90
28
58

Speech discrimination test scores using the Maryland CNC word list were 84 percent in the right ear and 84 percent in the left ear.  Speech reception decibel loss was not recorded for either ear.  Because no findings were recorded concerning speech reception decibel loss during the September 2012 VA examination, Table I under the old criteria cannot accurately be used to determine literal designations.  The Board notes, however, that, the Veteran's measured speech discrimination scores of 84 percent could yield literal designations of A in both ears under Table I.  Combining literal designations of A in both ears under Table II yields a noncompensable rating.  Therefore, those scores on their own do not reflect that at least a 10 percent rating was warranted under the old criteria.  Combining the average puretone audiometry decibel loss at 500, 1000, and 2000 Hz at the September 2012 VA examination under Table II of the old criteria also yields a noncompensable rating.

Under the interim and new criteria, the results of the audiological testing at the September 2012 VA examination do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level II impairment and the left ear is assigned a Level III impairment.  When applied to Table VII, a noncompensable rating is warranted.  As such, the September 2012 VA examination report does not indicate that a compensable initial rating was warranted under the old criteria, the interim criteria, or the new criteria.

The November 2015 private audiological evaluation from Kaiser Permanente revealed the following puretone measurements, expressed in decibels and with the averages rounded to the nearest whole number:


HERTZ

500
1000
2000
3000
4000
Average(500-2000)
Average
(1000-4000)
RIGHT
15
20
20
75
85
18
50
LEFT
20
10
55
75
95
28
59

Speech discrimination test scores were 84 percent in the right ear and 76 percent in the left ear.  Speech reception decibel loss was not recorded for either ear.  Because no findings were recorded concerning speech reception decibel loss in the evaluation report, Table I under the old criteria cannot accurately be used to determine literal designations.  The Board notes, however, that, the Veteran's measured speech discrimination scores of 84 percent in the right ear and 76 percent in the left ear could yield literal designation of A for the right ear and a literal designation of B in both ears under Table I.  Under Table II, literal designations of A in one ear and B in the other would warrant a noncompensable rating.  Therefore, those scores on their own do not reflect that at least a 10 percent rating was warranted under the old criteria.  Combining the average puretone audiometry decibel loss at 500, 1000, and 2000 Hz at the November 2015 private evaluation under Table II of the old criteria also yields a noncompensable rating.

Under the interim and new criteria, the results of the audiological testing at the November 2015 private evaluation do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level II impairment and the left ear is assigned a Level IV impairment.  When applied to Table VII, a noncompensable rating is warranted.  As such, the November 2015 private evaluation report does not indicate that a compensable initial rating was warranted under the old criteria, the interim criteria, or the new criteria.

The Board notes that the November 2015 private evaluation report does not indicate whether the Maryland CNC test was used for the speech discrimination portion of the examination.  However, as discussed above, even if the speech discrimination scores are accepted as adequate for rating purposes, the evaluation results do not warrant a compensable initial rating.  The Board further notes that the results of audiometric testing at the November 2015 private evaluation are provided only in a graphic representation with no numeric interpretation provided.  However, as the audiometric results are conveyed in a straightforward graph with a key for interpretation, the Board may examine the charts to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

At the January 2016 Board hearing, the Veteran testified that he received hearing aids from VA approximately two years prior.  However, they whistled and made background noise louder, so he wore them for only approximately six months.  He testified that he was told at Kaiser Permanente that his speech recognition was very poor.  His hearing is fine in quiet environments, but "wouldn't be that way" when "outside walking down the street".

In July 2016, the Veteran's wife and son submitted statements to VA.  In her statement, the Veteran's wife reports that, when they are at a restaurant, she must repeat conversations and the Veteran cannot hear the waitress.  At the movies and while watching television, she must explain to the Veteran what is happening.  In addition, the Veteran cannot hear his children or grandchildren.  In his statement, the Veteran's son states that the Veteran has difficulty hearing conversations and needs people to repeat things.  The Veteran has particular difficulty at restaurants, the movies, and school events for his grandchildren.  See VA Forms 21-4138, received in July 2016.

At the August 2016 VA examination, the Veteran reported he has difficulty understanding people in communication situations due to his hearing loss.  Audiometric testing at the August 2016 VA examination revealed the following puretone measurements, expressed in decibels and with the averages rounded to the nearest whole number:


HERTZ

500
1000
2000
3000
4000
Average(500-2000)
Average
(1000-4000)
RIGHT
20
20
40
45
85
27
48
LEFT
15
20
55
60
90
30
56

Speech discrimination test scores using the Maryland CNC word list were 92 percent in the right ear and 92 percent in the left ear.  Speech reception decibel loss was not recorded for either ear.  Because no findings were recorded concerning speech reception decibel loss during the August 2016 VA examination, Table I under the old criteria cannot accurately be used to determine literal designations.  The Board notes, however, that, the Veteran's measured speech discrimination scores of 92 percent in each ear could yield literal designations of A in both ears under Table I.  Combining literal designations of A in both ears under Table II yields a noncompensable rating.  Therefore, those scores on their own do not reflect that at least a 10 percent rating was warranted under the old criteria.  Combining the average puretone audiometry decibel loss at 500, 1000, and 2000 Hz at the August 2016 VA examination under Table II of the old criteria also yields a noncompensable rating.

Under the interim and new criteria, the results of the audiological testing at the August 2016 VA examination do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.  As such, the August 2016 VA examination report does not indicate that a compensable initial rating was warranted under the old criteria, the interim criteria, or the new criteria.

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating at any time during the appeal period under the old criteria, the interim criteria, or the new criteria.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno, 6 Vet. App. at 469.  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the audiological testing in August 1973, June 2009, September 2012, November 2015, and August 2016 rather than to the Veteran's lay witness statements and those of his wife and son.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable initial rating was warranted at any time during the appeal period.

The Board has considered whether the case should be referred for consideration of a compensable initial rating on an extra-schedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the Schedule.  The Board notes that the Veteran, his wife, and his son have described the functional impairment he experiences as a result of the bilateral hearing loss, to include having difficulty hearing the radio, the television, and conversations in person and over the telephone, particularly in noisy environments such as restaurants.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In making its most recent revisions to the criteria for hearing loss, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  See 59 Fed. Reg. 17295 (April 12, 1994); 64 Fed. Reg. 25206 (May 11, 1999).

Furthermore, the United States Court of Appeals for Veterans Claims has recently held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 at 7 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment, and are not exceptional or unusual for someone with hearing loss.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss shown in the record that are not addressed by the Schedule.  The Board therefore finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  Therefore, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disabilities currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Furthermore, the Veteran has not contended that an extra-schedular rating is warranted based upon the combined effect of multiple conditions.  See id.  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.

The Board therefore finds that the criteria for a compensable initial rating for the Veteran's bilateral hearing loss have not been met at any time during the appeal period.  As the preponderance of the evidence is against the assignment of a compensable initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


